Citation Nr: 1632782	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-13 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from January 1971 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a current left hand disorder due to an injury in service.  Service treatment records indicate the Veteran injured his left hand when he dropped a large projectile on it.  X-rays from that time showed no fracture.  A July 1973 separation examination showed the upper extremities as normal.  The Veteran underwent a VA hand examination in November 2014.  The examiner noted the Veteran's complaints of pain and loss of grip strength.  However, after a physical examination, the examiner found no current diagnosis of a left hand disorder.  There is no indication that grip strength was tested or that X-rays were performed.  As such, a new VA hand examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain any identified treatment records reflecting treatment for a left hand disorder.

2.  Thereafter, schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of his claimed left hand disability.  

All necessary diagnostic testing, to include grip strength and X-ray, must be performed and all clinical findings reported in detail.  The electronic claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  

The examiner is requested to offer an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a probability of at least 50 percent) that any diagnosed left hand disability began during the Veteran's service from or is otherwise causally linked to any incident of his service.

It is most essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If, for whatever reason, the examiner is unable to offer opinion without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

3.  After ensuring that the above actions are completed, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

